UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7353



RICKEY R. LLOYD,

                                            Plaintiff - Appellant,

          versus


RICK JACKSON; HERB JACKSON; DON EDWARDS;
MRS. CUMMINGS; MAILROOM OFFICER; BROWN CREEK
CORRECTIONAL INSTITUTION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-97-160-3-MU)


Submitted:   February 26, 1998            Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rickey R. Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, although we grant leave to proceed in forma pauperis, we

affirm on the reasoning of the district court. See Lloyd v. Jack-
son, No. CA-97-160-3-MU (W.D.N.C. Aug. 29, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2